

117 HR 3167 IH: To designate the facility of the United States Postal Service located at Block 1025, Lots 18 & 19, Northeast Corner of US Route 9 South and Main Street in the Township of Middle, County of Cape May, New Jersey, as the “George Henry White Post Office Building”.
U.S. House of Representatives
2021-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3167IN THE HOUSE OF REPRESENTATIVESMay 12, 2021Mr. Van Drew introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo designate the facility of the United States Postal Service located at Block 1025, Lots 18 & 19, Northeast Corner of US Route 9 South and Main Street in the Township of Middle, County of Cape May, New Jersey, as the George Henry White Post Office Building.1.George Henry White Post Office Building(a)DesignationThe facility of the United States Postal Service located at Block 1025, Lots 18 & 19, Northeast Corner of US Route 9 South and Main Street in the Township of Middle, County of Cape May, New Jersey, shall be known and designated as the George Henry White Post Office Building.(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the George Henry White Post Office Building.